   Case 18-00093-5-DMW                 Doc 24 Filed 10/02/18 Entered 10/02/18 15:35:45        Page 1 of 1
VAN−063 Order Dismissing Case − Rev. 03−11−2003

                            UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Geoffrey Henderson Simmons                                CASE NO.: 18−00093−5−DMW
135 Strolling Way
Durham, NC 27707                                          DATE FILED: January 8, 2018

                                                          CHAPTER: 13




                                                  ORDER OF DISMISSAL

The court finds that Geoffrey Henderson Simmons has/have failed to comply with the provisions of the
confirmed chapter 13 plan or to obtain confirmation of a plan. Cause exists to dismiss this case as to this
debtor(s). Should Geoffrey Henderson Simmons file another petition within one year, the automatic stay
may be limited to 30 days or may not go into effect absent a motion and order imposing or extending the
automatic stay. Now therefore,

IT IS ORDERED that this case is dismissed as to Geoffrey Henderson Simmons and all funds held by the
trustee shall be disbursed to the appropriate parties as required by the Bankruptcy Code, Federal Rules of
Bankruptcy Procedure and the local rules of this court.

DATED: October 2, 2018

                                                             David M. Warren
                                                             United States Bankruptcy Judge
